I N   T H E         C O U R T O F A P P E A L S
                                                           A T      K N O X V I L L E
                                                                                                             FILED
                                                                                                             November 2, 1998

                                                                                                         Cecil Crowson, Jr.
K E V I N   R .   W A G N E R a n d                                        )     K N O X   C I R C U I T Appellate C ourt Clerk
P E G G Y   A .   W A G N E R ,                                            )     C . A .   N O . 0 3 A 0 1 - 9 8 0 5 - C V - 0 0 1 5 9
                                                                           )
                    P l a i n t i f f s - A p p e l l e e s                )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
v s .                                                                      )     H O N . W H E E L E R        R O S E N B A L M
                                                                           )     J U D G E
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
T A B O R   C O N S T R U C T I O N ,      I N C . ,                       )     A F F I R M E D   A N D      R E M A N D E D
                                                                           )
                    D e f e n d a n t - A p p e l l a n t                  )
a n d                                                                      )
                                                                           )
J O H N T A B O R , D / B / A T A B O R            C O N -                 )
C O N S T R U C T I O N C O M P A N Y ,                                    )
                                                                           )
                    D e f e n d a n t                                      )




T H O M A S R .      H E N L E Y ,       K n o x v i l l e ,             f o r   A p p e l l a n t ,       T a b o r       C o n s t r u c t i o n
C o m p a n y .


B R E N T   R .   W A T S O N ,      K n o x v i l l e ,         f o r     A p p e l l e e ,   K e v i n      R .      W a g n e r .
                                                                                               O         P       I       N       I       O      N



                                                                                                                                                                                                       M c M u r r a y ,               J .



            T h e             f a c t s          o f         t h i s                  c a s e                a r e            r e l a t i v e                     s i m p l e .                T h e          p l a i n t i f f s
                                                                                                                                                                                        1
c o n t r a c t e d              t o          p u r c h a s e                    a       h o u s e                   f r o m           t h e         d e f e n d a n t .                           W h e n          t h e      h o u s e

w a s     c o m p l e t e ,               e x c e p t i n g                           s o m e " p u n c h l i s t                                      i t e m s "             t h e        p a r t i e s                  e n t e r e d

i n t o     a         s e c o n d             c o n t r a c t .                           B y            t h e           t e r m s              o f          t h e          s e c o n d             c o n t r a c t ,                t h e

d e f e n d a n t               w a s         t o         p l a c e                   $ 5 , 0 0 0 . 0 0                         i n          e s c r o w              w i t h          t h e          m o n i e s              t o     b e

u s e d     t o w a r d              t h e          c o m p l e t i o n                            o f          t h e           " p u n c h                 l i s t "          i t e m s .                  P a r t          o f     t h e

w o r k     w a s            c o m p l e t e d                   o n         t h e             " p u n c h                     l i s t "             i t e m s .



            P l a i n t i f f s                          f i l e d                   t h i s                 a c t i o n                a l l e g i n g                     b r e a c h              o f           t h e       s a l e s

c o n t r a c t              a n d      f a i l u r e                  t o            c o m p l e t e                        t h e       " p u n c h                l i s t "          a n d         b r e a c h             o f     t h e

e s c r o w           a g r e e m e n t .                     T h e              d e f e n d a n t                           a n s w e r e d                  a n d         f i l e d          a       c o u n t e r c l a i m

( d e s i g n a t e d                   a s          a           c r o s s - c o m p l a i n t ) .                                                    I n           t h e          c o u n t e r c l a i m ,                         t h e

d e f e n d a n t               a l l e g e d                    t h a t                 a l l                w o r k                h a d           b e e n           c o m p l e t e d                     a n d           s o u g h t

j u d g m e n t              f o r       t h e            b a l a n c e                   h e l d                i n           t h e          e s c r o w              a c c o u n t                a n d          f o r       o t h e r

w o r k     a n d            m a t e r i a l s               f o r               w h i c h ,                  a l l e g e d l y ,                       t h e         d e f e n d a n t                    h a d      n o t        b e e n

p a i d .              A n       a n s w e r               t o          t h e             c o u n t e r c l a i m                                   w a s          f i l e d         a n d            t h e          c a s e         w a s

h e a r d        b y         t h e       c o u r t               a t         a          b e n c h                t r i a l .




            1
                B y     a g r e e d       o r d e r ,            J o h n              T a b o r          w a s         d i s m i s s e d              a s     a      p a r t y .

                                                                                                                         2
             T h e           c o u r t            r e s o l v e d          t h e            i s s u e s                           i n       f a v o r              o f           t h e         o r i g i n a l

p l a i n t i f f s                 a n d      a w a r d e d           j u d g m e n t                            i n         t h e i r          f a v o r          a n d           a g a i n s t            t h e

a p p e l l a n t              f o r          $ 7 , 6 8 6 . 0 9           a n d         d i s m i s s e d                                t h e          c o u n t e r c l a i m .                          T h i s

a p p e a l           r e s u l t e d .



             T h e          a p p e l l a n t            p r e s e n t s          a    s i n g l e                            i s s u e      f o r         o u r         r e v i e w :             W h e t h e r

t h e       t r i a l          c o u r t             e r r e d     i n      a w a r d i n g                               d a m a g e s                a b o v e         t h e           b a l a n c e         i n

e s c r o w .               U p o n         c o n s i d e r a t i o n ,               w e         t h i n k                      n o t      a n d          a f f i r m            t h e        j u d g m e n t

o f     t h e         t r i a l        c o u r t .



             T h e          a p p e l l a n t            a r g u e s      t h a t           t h e                   e s c r o w           a g r e e m e n t                 d i s c h a r g e s              a n d

r e p l a c e s             t h e       r e a l         e s t a t e      s a l e s            c o n t r a c t .                                  I t      f u r t h e r             a r g u e s            t h a t

t h e        e s c r o w               a g r e e m e n t              p l a c e d             a                     m o n e t a r y                    l i m i t           o n           d e f e n d a n t -

a p p e l l a n t - b u i l d e r ' s l i a b i l i t y .                                    W h i l e i t m a y b e p e r s u a s i v e l y a r g u e d

t h a t          t h e       e s c r o w          a g r e e m e n t          d i d ,              i n                   f a c t ,          r e p l a c e             t h e          r e a l            e s t a t e

s a l e s         c o n t r a c t ,            i t      i s      n o t     s i g n i f i c a n t                                r e l a t i v e             t o      t h e         i s s u e           b e f o r e

u s .        T h e          e s c r o w         a g r e e m e n t          p r o v i d e s                              i n      p e r t i n e n t                p a r t         a s       f o l l o w s :



             T    h   e       s e l l e r / b u i l d e r h e r e w i t h                                             d e p o s      i t s w i t h t h e E                                s c r    o   w
             A    g   e n    t , a n d t h e E s c r o w A g e n t                                            h     e r e b y           a c k n o w l e d g e s r e                       c e i    p   t
             o    f     t   h e s u m o f f i v e t h o u s a n d a                                       n        d 0 0 / 1          0 0 ( $ 5 , 0 0 0 . 0 0 ) .                            S a   i   d
             s    u   m        i s     t h e     t o t a l      t o  c o m p                              l        e t e       i     m p r o v e m e n t s        a n d                        t   h   e
             a    n   t i    c i p a t e d i n s p e c t i o n f e e .                                                S a i d          [ i l l e g i b l e ] s h a                       l l       b   e
             h    e   l d          b y    E s c r o w      A g e n t   a n d                                         d i s b u      r s e d        w h e n     t h e                         s e   l   -
             l    e   r /    b u i l d e r c o m p l e t e s a l l t h                                        e        s a i d          i m p r o v e m e n t s a n                       d t      h   e
             p    r   o p    e r t y h a s b e e n i n s p e c t e d                                  b           y t h e           b u y e r .        A t w h i c h                         t i   m   e
             h    e   / s    h e i s t o n o t i f y E s c r o w                                      A           g e n t i            n w r i t i n g t o r e                            l e a    s   e
             t    h   e      e s c r o w t o t h e s e l l e r / b u i                                        l     d e r .             . . .


                                                                                                  3
                                                                               *                      *                    *                         *

            2 .       T h e s e l l e r / b u i l d e r a g r e e s t o p a y f o r a l l l a b o r a n d
            m a t e r i a l n e c e s s a r y t o c o m p l e t e t h e w o r k a n d i m p r o v e m e n t s .

            3 .       T h e s e l l e r / b u i l d e r a g r e e s t h a t h e / s h e i s p e r s o n a l l y
            l i a b l e f o r t h e s a t i s f a c t o r y c o m p l e t i o n o f t h e w o r k f r e e
            a n d c l e a r o f a l l l i e n s .

                                                                               *                      *                    *                         *


            W e               f i r s t              n o t e            t h a t              n o          s t a t e m e n t                     o f           o r        t r a n s c r i p t                      o f    t h e

e v i d e n c e                w a s           f i l e d .



                                  W h e r e t h e                         i s s u e      s      r a i s e          d  g o           t o              t h e e v i d e n c e ,                         t h e r e
            m   u   s     t       b e a t r a n                s        c r i p t        . I n t h             e a b s            e n c         e        o f a t r a n s c r i                       p t o f
            t   h   e           e v i d e n c e ,                      t h e r e             i s a              c o n c l          u s i         v     e p r e s u m p t i o n                         t h a t
            t   h   e     r    e w a s s u f f                 i        c i e n t           e v i d e n        c e b e            f o r         e        t h e t r i a l c o u                       r t t o
            s   u   p     p    o r t i t s j                       u     d g m e n        t , a n d                t h i s              C   o         u r t m u s t t h e r                          e f o r e
            a   f   f     i    r m t h e j u d                 g        m e n t .

            C   o   a     k l e y                  v . D a n i e l s ,                         8 4     0 S . W . 2 d 3 6 7 , 3                                       7 0 (       T e n n   .     A       p    p    .
            1   9   9     2 ) .            S e       e a l s o W o r d                      v .        W o r d , 9 3 7 S . W . 2 d                                    9 3 1 ,      9 3 2     ( T e       n    n    .
            A   p   p     . 1 9              9 6       ) ; S h e r r o d                   v .        W i x , 8 4 9 S . W . 2 d                                     7 8 0 ,       7 8 3      ( T e       n    n    .
            A   p   p     . 1 9           9 2       ) ; I r v i n v .                     C i t      y o f C l a r k s v i l l e ,                                     7 6 7    S . W .    2 d 6         4    9    ,
            6   5   3       ( T e           n n       . A p p . 1 9 8 8                  ) .


            W e         m u s t               t h e r e f o r e              i n d u l g e i n a                          c o n c l u s i v e                        p r e s u m p t i o n                   t h a t     t h e

e v i d e n c e                p r e p o n d e r a t e s                           i n       f a v o r             o f         t h e        t r i a l                 c o u r t ' s            f i n d i n g s             o f

f a c t .           I t         i s           o n l y      n e c e s s a r y                       f o r      u s        t o       d e t e r m i n e                     w h e t h e r               t h e         e s c r o w

a g r e e m e n t                l i m i t e d             t h e            a p p e l l a n t ' s                        l i a b i l i t y .



                      C               o   n    t   r a c t      i n t e r p r e t a t i o n i s a q u                                                     e s t i      o n o f        l a w      ,       a n       d
            o u r r e                 v   i    e   w i s       t h e r e f o r e d e n o v o u p o n                                                       t h e        r e c o r   d w i            t h n         o
            p r e s u m               p   t    i   o n o f       c o r r e c t n e s s a t t a c h e d t                                                 o t h       e t r i a       l c o           u r t '       s
            i n t e r p               r   e    t   a t i o n   . T e n n . R . A p p . P . 1 3 ( d ) ;                                                   G r e d      i g v .       T e n n          e s s e       e


                                                                                                               4
            F     a   r    m e r s M u t . I n s . C o . , 8 9 1 S . W . 2 d 9 0 9 , 9 1 2 ( T e n n .                                                                                  A p    p       .
            1     9   9   4 ) . I f , h o w e v e r , t h e c o n t r a c t c o n t a i n s a m b i g u i t y                                                                         w i
                                                                                                                                                                                        h      c       h
            n     e   c   e s s i t a t e s l o o k i n g t o e x t r i n s i c e v i d e n c e t o d e t e                                                                           r im     n       e
            t     h   e       i n t e n t i o n o f t h e p a r t i e s , t h e n t h e c o u r t ' s f a                                                                             c ut     a       l
            f     i   n   d i n g s       a r e   p r e s u m e d c o r r e c t  u n l e s s    t h e     e v i                                                                       d ne     c       e
            p     r   e   p o n d e r a t e s o t h e r w i s e . S e e T e n n . R . A p p . P . 1                                                                                   3 d(     )       ;
            A     P   A   C - T e n n e s s e e , I n c . v . J . M . H u m p h r i e s C o n s t r . C o .                                                                           , 7      3       2
            S     .   W   . 2 d 6 0 1 , 6 0 4 ( T e n n . A p p . 1 9 8 6 ) ; S o u t h e r n R y . E m p l                                                                           o y e    e       s
            C     r   e   d i t U n i o n v . T h o r n b u r g , 6 8 0 S . W . 2 d 7 9 1 , 7 9 2 (                                                                                   T e n    n       .
            A     p   p   . 1 9 8 4 ) .

C r e w s         v .       D e x t e r         R d .             P t n r s . ,            1 9 9 8             T e n n .       A p p .          L E X I S                6 6 .



            T h e            c a r d i n a l                 r u l e              f o r           i n t e r p r e t a t i o n                        o f           c o n t r a c t s                       i s       t o

a s c e r t a i n            t h e      i n t e n t i o n                   o f      t h e             p a r t i e s         f r o m         t h e         c o n t r a c t             a s         a         w h o l e

a n d       t o            g i v e        e f f e c t                 t o           t h a t               i n t e n t i o n              c o n s i s t e n t                         w i t h                 l e g a l

p r i n c i p l e s .                W i n f r e e            v .      E d u c a t o r s                       C r e d i t      U n i o n ,                9 0 0         S . W . 2 d          2 8 5 ,              2 8 9

( T e n n .           A p p .        1 9 9 5 ) ;            R a i n e y             v .          S t a n s e l l ,             8 3 6         S . W . 2 d                 1 1 7 ,      1 1 8            ( T e n n .

A p p .     1 9 9 2 ) .



            I n           o u r       v i e w       t h e            p r o v i s i o n s                       o f     t h e       e s c r o w                a g r e e m e n t                t h a t               w e

h a v e     q u o t e d             c r e a t e         a         l a t e n t             a m b i g u i t y             w h i c h            c a n         o n l y          b e      r e s o l v e d                 b y

r e s o r t i n g             t o      e x t r i n s i c                e v i d e n c e                    t o       a s c e r t a i n               t h e          i n t e n t i o n                  o f         t h e

p a r t i e s .              T h e r e f o r e ,                   w i t h o u t             a         t r a n s c r i p t             o f      t h e          e v i d e n c e ,                   w e           m u s t

c o n c l u s i v e l y               p r e s u m e                t h a t         t h e e v i d e n c e s u p p o r t s                                   t h e          j u d g m e n t                  o f     t h e

t r i a l         c o u r t .



            W e           a f f i r m       t h e             j u d g m e n t                    o f       t h e       t r i a l         c o u r t                 i n       a l l      r e s p e c t s .

C o s t s         a r e      a s s e s s e d                t o      t h e         a p p e l l a n t .                     T h i s       c a s e             i s         r e m a n d e d               t o         t h e


                                                                                                           5
t r i a l   c o u r t   f o r   s u c h   o t h e r   a n d   f u r t h e r   a c t i o n   a s   m a y   b e   n e c e s s a r y

f o r   e n f o r c e m e n t   o f   t h e   j u d g m e n t .



                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                              D o n T . M c M u r r a y , J u d g e


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S e n i o r J u d g e




                                                                  6
                                                   I N      T H E      C O U R T O F A P P E A L S
                                                                    A T K N O X V I L L E




K E V I N     R .     W A G N E R a n d                                               )          K N O X    C I R C U I T
P E G G Y     A .     W A G N E R ,                                                   )          C . A .    N O . 0 3 A 0 1 - 9 8 0 5 - C V - 0 0 1 5 9
                                                                                      )
                        P l a i n t i f f s - A p p e l l e e s                       )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
v s .                                                                                 )          H O N . W H E E L E R          R O S E N B A L M
                                                                                      )          J U D G E
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
T A B O R     C O N S T R U C T I O N ,          I N C . ,                            )          A F F I R M E D      A N D     R E M A N D E D
                                                                                      )
                        D e f e n d a n t - A p p e l l a n t                         )
a n d                                                                                 )
                                                                                      )
J O H N T A B O R , D / B / A T A B O R                     C O N -                   )
C O N S T R U C T I O N C O M P A N Y ,                                               )
                                                                                      )
                        D e f e n d a n t                                             )



                                                                           J U D G M E N T


            T h i s      a p p e a l     c a m e          o n       t o       b e         h e a r d        u p o n      t h e      r e c o r d      f r o m     t h e

C i r c u i t       C o u r t   o f    K n o x         C o u n t y ,         b r i e f s           a n d   a r g u m e n t       o f   c o u n s e l .        U p o n

c o n s i d e r a t i o n       t h e r e o f ,           t h i s         C o u r t        i s      o f    t h e     o p i n i o n     t h a t    t h e r e     w a s

n o     r e v e r s i b l e      e r r o r       i n      t h e      t r i a l            c o u r t .



                                                                                      1
            W e       a f f i r m     t h e      j u d g m e n t       o f     t h e       t r i a l      c o u r t             i n      a l l    r e s p e c t s .

C o s t s     a r e      a s s e s s e d      t o     t h e     a p p e l l a n t .          T h i s      c a s e         i s         r e m a n d e d   t o   t h e

t r i a l     c o u r t       f o r    s u c h      o t h e r      a n d     f u r t h e r       a c t i o n        a s          m a y     b e    n e c e s s a r y

f o r   e n f o r c e m e n t          o f    t h e      j u d g m e n t .



                                                                                   P E R    C U R I A M




                                                                               2